Case: 5:18-cv-00504-JMH-MAS Doc #: 115 Filed: 12/29/20 Page: 1 of 9 - Page ID#: 1282



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                        CENTRAL DIVISION at LEXINGTON

  JEFFREY M. STAPLETON, et al.,            )
                                           )
        Plaintiffs,                        )         Civil Case No.
                                           )         5:18-cv-504-JMH-MAS
                                           )
  V.                                       )
                                           )
  SEVILLA VICENTE, et al.,                 )         AMENDED MEMORANDUM
                                           )         OPINION AND ORDER
        Defendants.                        )

                                **   **   **    **     **

        This matter comes before the Court on Costa Farms, LLC’s

  (“Costa Farms”) Motion for Summary Judgment. [DE 82]. Having

  considered the matter fully, and being otherwise sufficiently

  advised, Costa Farms’ Motion for Summary Judgment [DE 82] will be

  granted.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

        On June 5, 2018, Plaintiff Jeffrey M. Stapleton was driving

  a tractor trailer on I-75 in Madison County, Kentucky when he and

  Defendant Sevilla Vicente, who was operating a separate tractor

  trailer (“the truck”), collided with one another. [DE 85, at 1-

  2]. Jeffrey Stapleton alleges Vicente was either driving at a

  dangerously slow rate of speed or was stopped in the middle of the

  road and allegedly did not display brake lights or other lights to

  warn other drivers that the vehicle was slowing or stopping. [DE

  85,   at   2   (citing   DE    85-1)].       After    the   collision,   Jeffrey
Case: 5:18-cv-00504-JMH-MAS Doc #: 115 Filed: 12/29/20 Page: 2 of 9 - Page ID#: 1283



  Stapleton’s tractor trailer caught fire, and he suffered several

  serious injuries. Id.

         Following      the   accident,   Jeffrey        Stapleton     and    his    wife,

  Beatrice Stapleton, filed the present action against Vicente, the

  driver, Shekhyna Truck, Inc., the owner of the truck,                      Blue Ocean

  Logistics Corp. (“Blue Ocean”), the carrier of the cargo, Costa

  Farms, the owner of the cargo, PM Transport, the broker that hired

  Blue    Ocean    to     transport   the       cargo,    and    DMG    Truck       Repair

  Corporation, a company that allegedly repaired the truck prior to

  the accident. [DE 82-1 at 4; DE 85, at 2]. The matter currently

  before the Court concerns Stapleton’s claims against the owner of

  the cargo, Costa Farms. Costa Farms was added to this case as a

  Defendant in the Amended Complaint [DE 25], and it remains a

  Defendant in the Second Amended Complaint [DE 70], which alleges

  Costa Farms is both joint and severally liable for Vicente’s

  negligence and         negligent for not ensuring the truck and Vicente

  were in compliance with state statutes and Federal Motor Carrier

  Regulations despite having a duty to do so. [DE 70, at 5-6; 9-10].

  The Stapletons claim Costa Farms is liable for loss of consortium

  on   behalf     of    Beatrice   Stapleton,      damages      related      to   Jeffrey

  Stapleton’s medical expenses and lost wages, and punitive damages.

  [DE 70, at 12-13]. On October 9, 2019, Costa Farms filed the

  present Motion for Summary Judgment [DE 82], which shall be

  discussed further herein.

                                            2
Case: 5:18-cv-00504-JMH-MAS Doc #: 115 Filed: 12/29/20 Page: 3 of 9 - Page ID#: 1284



                            II. STANDARD OF REVIEW

        “The court shall grant summary judgment if the movant shows

  that there is no genuine dispute as to any material fact and the

  movant is entitled to judgment as a matter of law.” Fed. R. Civ.

  P. 56(a). “A genuine dispute exists on a material fact, and thus

  summary judgment is improper, if the evidence shows ‘that a

  reasonable jury could return a verdict for the nonmoving party.’”

  Olinger v. Corporation of the President of the Church, 521 F. Supp.

  2d 577, 582 (E.D. Ky. 2007) (quoting Anderson v. Liberty Lobby,

  Inc., 477 U.S. 242, 255 (1986)). Stated another way, “[t]he mere

  existence of a scintilla of evidence in support of the plaintiff’s

  position will be insufficient; there must be evidence on which the

  jury could reasonably find for the plaintiff.” Anderson, 477 U.S.

  at 252. “The central issue is ‘whether the evidence presents a

  sufficient disagreement to require submission to a jury or whether

  it is so one-sided that one party must prevail as a matter of

  law.’" Pennington, 553 F.3d at 450 (citing Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242, 251-52 (1986).

        The moving party has the initial burden of demonstrating the

  basis for its motion and identifying those parts of the record

  that establish the absence of a genuine issue of material fact.

  Chao v. Hall Holding Co., Inc., 285 F.3d 415, 424 (6th Cir. 2002).

  The movant may satisfy its burden by showing “that there is an

  absence of evidence to support the non-moving party’s case.”

                                         3
Case: 5:18-cv-00504-JMH-MAS Doc #: 115 Filed: 12/29/20 Page: 4 of 9 - Page ID#: 1285



  Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once the movant

  has satisfied this burden, the non-moving party must go beyond the

  pleadings and come forward with specific facts demonstrating the

  existence of a genuine issue for trial. Fed. R. Civ. P. 56; Hall

  Holding, 285 F.3d at 424 (citing Celotex, 477 U.S. at 324).

  Moreover, “the nonmoving party must do more than show there is

  some metaphysical doubt as to the material fact. It must present

  significant probative evidence in support of its opposition to the

  motion for summary judgment.”           Hall Holding, 285 F.3d at 424

  (internal citations omitted).

        The Court “must construe the evidence and draw all reasonable

  inferences in favor of the nonmoving party.” Pennington v. State

  Farm Mut. Automobile Ins. Co., 553 F.3d 447, 450 (6th Cir. 2009)

  (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

  U.S. 574, 587 (1986)). However, the Court is under no duty to

  “search the entire record to establish that it is bereft of a

  genuine issue of material fact.” In re Morris, 260 F.3d 654, 655

  (6th Cir. 2001). Rather, “the nonmoving party has an affirmative

  duty to direct the court’s attention to those specific portions of

  the record upon which it seeks to rely to create a genuine issue

  of material fact.” Id.




                                         4
Case: 5:18-cv-00504-JMH-MAS Doc #: 115 Filed: 12/29/20 Page: 5 of 9 - Page ID#: 1286



                                  III. DISCUSSION

          Costa Farms moves for summary judgment, asking the Court to

  dismiss each of the Stapletons’ claims. [DE 82; DE 82-1]. Costa

  Farms argues that it cannot be held liable for the negligence of

  an independent contractor and that Kentucky does not recognize a

  cause    of   action     for   the   negligent   hiring   of   an   independent

  contractor. [DE 82-1, at 5-9]. In response, the Stapletons contest

  that Costa Farms is liable for Jeffrey Stapleton’s injuries based

  on a theory of direct negligence. [DE 85, at 4]. Specifically, the

  Stapletons assert that Costa Farms should be held liable for

  negligently selecting an “unfit broker” to transport its cargo and

  allowing an “unfit tractor trailer” to leave its premises with its

  cargo. Id. Each of Costa Farms’ arguments will be discussed in

  turn.

    A. COSTA FARMS’ LIABILITY FOR THE NEGLIGENCE OF AN INDEPENDENT
                              CONTRACTOR

          Generally, an employer will not be held liable for the

  negligence of an independent contractor. Miles Farm Supply v.

  Ellis, 878 S.W.2d 803, 804 (Ky. Ct. App. 1994); Smith v. Gennett,

  385 S.W.2d 957, 958 (Ky. 1964). However, liability for the actions

  of the independent contractor will extend to the employer in

  certain situations. If the work performed by the independent

  contractor     is   an    “inherently     dangerous   activity,”      then   the

  employer will be held liable for any injury that occurs due to the


                                           5
Case: 5:18-cv-00504-JMH-MAS Doc #: 115 Filed: 12/29/20 Page: 6 of 9 - Page ID#: 1287



  independent contractor’s negligence. Ellis, 878 S.W.2d at 804.

  However, if the work performed by the independent contractor is

  work that could usually be performed without any type of injury,

  then no liability will attach to the employer should an injury

  occur. Id. at 805. It must also be proven that a foreseeable injury

  was likely to result from the work performed by the contractor.

  Id. (citing Jennings v. Vincent’s Adm’x, 145 S.W.2d 537 (Ky. 1940);

  City of Hazard Municipal Housing Commission v. Hinch, 411 S.W.2d

  686 (Ky. 1967)).

        In the present case, the Stapletons do not dispute that

  Vicente and Blue Ocean were independent contractors of Costa Farms.

  See [DE 85, at 4-7]. Since the allegedly negligent parties, Vicente

  and Blue Ocean, were independent contractors, their negligence is

  not attributable to Costa Farms if “the work involves a special

  danger to others . . . ,” meaning “[i]t must either be a nuisance

  or be inherently dangerous.” Courtney v. Island Creek Coal Co.,

  474 F.2d 468, 469-70 (6th Cir. 1973) (citing Jennings, 145 S.W.2d

  537 (Ky. 1940); Hinch, 411 S.W.2d 686 (Ky. 1967); Olds v. Pennsalt

  Chemicals    Corporation,     432   F.2d    1033   (6th   Cir.   1970)).      The

  Stapletons fail to argue that the transportation of cargo is either

  inherently dangerous or a nuisance, so this exception to the

  general rule is inapplicable to this case.

        However, the Stapletons argue, “Costa Farms does not escape

  liability    for   this   collision    by   simply   arguing     it   hired    an

                                         6
Case: 5:18-cv-00504-JMH-MAS Doc #: 115 Filed: 12/29/20 Page: 7 of 9 - Page ID#: 1288



  independent contractor.” [DE 85]. Indeed, hiring a third party

  does not automatically relieve an employer of liability in all

  circumstances. “[O]ne cannot avoid liability for the breach of a

  statutory duty by claiming to have delegated the performance of

  that duty to an independent contractor.” Saint Joseph Healthcare,

  Inc. v. Thomas, 487 S.W.3d 864, 876 (Ky. 2016); see also Brown

  Hotel Co., Inc. v. Sizemore, 197 S.W.2d 911, 913 (Ky. 1946);

  Williams v. Kentucky Dept. of Educ., 113 S.W.3d 145, 151-52 (Ky.

  2003). Such duties can arise from federal or state law. In Hercules

  Powder Co. v. Hicks, 453 S.W.2d 583 (Ky. 1970), the Supreme Court

  of Kentucky, relied on the following from Section 411, Restatement

  of Torts 2d, which provides a simplified explanation of employer

  liability as it pertains to third parties:

        ‘An employer is subject to liability for physical harm
        to third persons caused by his failure to exercise
        reasonable care to employ a competent and careful
        contractor (a) to do work which will involve a risk of
        physical harm unless it is skillfully and carefully
        done, or (b) to perform any duty which the employer owes
        to third persons.’

        In the present case, in their Response [DE 85, at 8], the

  Stapletons assert that Costa Farms had a duty “to prevent the

  tractor trailer with obvious defects from leaving its premises.”

  Likewise, in the Second Amended Complaint [DE 70, at 9], the

  Stapletons allege the following:

        Defendants PM Transport and Costa Farms had a duty to
        ensure that the 2007 Freightliner and its driver,
        Defendant Vicente, were in full compliance with both

                                         7
Case: 5:18-cv-00504-JMH-MAS Doc #: 115 Filed: 12/29/20 Page: 8 of 9 - Page ID#: 1289



          state statutes and Federal Motor Carrier Regulations and
          were under a duty to ensure the safe operation of the
          2007 Freightliner on the public highway while said
          Freightliner was in furtherance of their business
          dealings.

  However, as Costa Farms correctly states, “Such a belief is not

  supported by the Federal Motor Carrier Safety Act (“FMCSA”) or

  Kentucky law . . . ,” and “Plaintiffs cite to no legal authority

  that places such a duty on a Shipper.” [DE 87, at 1-2]. Without

  such a duty, Costa Farms cannot be held liable for the actions of

  an independent contractor.

             B. NEGLIGENT HIRING OF AN INDEPENDENT CONTRACTOR

          While the Stapletons’ Second Amended Complaint [DE 70, at 11-

  12] did not include Costa Farms in “Count VII, Negligent Hiring,

  Training, Supervision, Retention and Entrustment,” their Response

  [DE 85, at 4] alleges, “Costa Farms is negligent due to its

  selection of an unfit broker to arrange the transport its load and

  to allow the unfit tractor trailer to leave its premises with its

  foliage.”

          Although Kentucky has recognized a valid cause of action for

  the negligent hiring of employees, the state courts in Kentucky

  have declined to apply this theory to independent contractors.

  Oakley v. Flor-Shin, Inc., 964 S.W.2d 438, 442 (Ky. Ct. App. 1998).

  In Smith v. Kentucky Growers Insurance Co., 2001-CA-001624-MR,

  2002 WL 35628958, at *2 (Ky. Ct. App. Nov. 1, 2002), the Kentucky

  Court     of   Appeals   was   given   the   opportunity     to   extend   the

                                         8
Case: 5:18-cv-00504-JMH-MAS Doc #: 115 Filed: 12/29/20 Page: 9 of 9 - Page ID#: 1290



  application of negligent hiring to include independent contractors

  but declined to do so. Therefore, to the extent the Stapletons are

  attempting to support their negligence and vicarious liability

  claims against Costa Farms by arguing Costa Farms was negligent

  because     it   selected   PM   Transport,   the   broker,    which    led    to

  Vicente’s alleged negligence down the line, such a claim fails

  under Kentucky law.

                                   IV. CONCLUSION

        For the foregoing reasons, each of the claims against Costa

  Farms should be dismissed. Accordingly,

        IT IS ORDERED as follows:

        (1) Defendant Costa Farms, LLC’s Motion for Summary Judgment

  [DE 82] is GRANTED;

        (2)    All   claims   against   Defendant     Costa   Farms,     LLC    are

  DISMISSED WITH PREJUDICE; and

        (3) This dismissal does not apply to the other Defendants in

  this matter.

        This 29th day of December, 2020.




                                         9
